                 Case 2:20-cv-01623-JCC Document 1 Filed 11/04/20 Page 1 of 21



 1
 1
 2
 2
 3
 3
 4
 4
 5
 5
 6
 6                           UNITED STATES DISTRICT COURT FOR THE
 7                             WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 8                                                   )
 9   TWIN CITY FIRE INSURANCE                        )   NO. 20-1623
 9   COMPANY,                                        )
10                                                   )
10                           Plaintiff,              )   COMPLAINT FOR DECLARATORY
11                                                   )   JUDGMENT
11           v.                                      )
12                                                   )
12   LUNDBERG, LLC, and PACKAGING                    )
13   CORPORATION OF AMERICA,                         )
13                                                   )
14                           Defendants.             )
14                                                   )
15
15
16
16          1.       Plaintiff Twin City Fire Insurance Company (“Twin City”) brings this action for a
17
17   declaratory judgment that it has no obligation to defend or indemnify Lundberg, LLC
18
18   (“Lundberg”) in litigation filed against it by Packaging Corporation of America (“PCA”).
19
19   Pursuant to Fed. R. Civ. P. 57 and 28 U.S.C. §§ 2201 and 2202, Twin City alleges and states as
20
20   follows:
21
21                              PARTIES, JURISDICTION AND VENUE
22
22          2.       Plaintiff Twin City is a corporation organized and existing under the laws of the
23
23   state of Indiana with its principal office and principal place of business in Hartford, Connecticut.
24
24          3.       Lundberg is a limited liability company organized and existing under the laws of
25
25   the state of Delaware with its principal place of business in Redmond, Washington. Lundberg
26
26   has as its sole member Dustex LLC.

                                                                               GORDON & POLSCER, L.L.C.
                                                                    9020 SW Washington Square Rd., Suite 560
     COMPLAINT FOR DECLARATORY JUDGMENT - 1                                               Tigard, OR 97223
                                                                                            (503) 242-2922
                   Case 2:20-cv-01623-JCC Document 1 Filed 11/04/20 Page 2 of 21



 1
 1            4.       Dustex LLC is a limited liability company organized and existing under the laws
 2
 2   of the state of Delaware with its principal place of business in the state of Georgia.
 3
 3            5.       Dustex LLC has as its sole member Dustex Investment Holdings LLC. Dustex
 4
 4   Investment Holdings LLC is a limited liability company organized and existing under the laws of
 5
 5   the state of Delaware and, upon information and belief, has its principal place of business in the
 6
 6   state of Georgia.
 7
 7            6.       Dustex Investment Holdings LLC has as its sole member Dustex Solutions LLC.
 8
 8   Dustex Solutions LLC is a limited liability company organized and existing under the laws of the
 9
 9   state of Delaware and, upon information and belief, has its principal place of business in the state
10
10   of Georgia.
11
11            7.       Dustex Solutions LLC has as its sole member Dustex Holdings LLC. Dustex
12
12   Holdings LLC is a limited liability company organized and existing under the laws of the state of
13
13   Delaware and, upon information and belief, has its principal place of business in the state of
14
14   Texas.
15
15            8.       Dustex Holdings LLC has as its members an individual and three limited liability
16
16   companies: Murray Paul Hasinoff; Consolidated Construction Investment Holdings LLC; NFT
17
17   Industries, LLC; and Dustex Investment Resources LLC.
18
18            9.       Murray Paul Hasinoff is an individual, and, upon information and belief, a citizen
19
19   of Alabama.
20
20            10.      Consolidated Construction Investment Holdings LLC is a limited liability
21
21   company organized and existing under the laws of the state of Delaware with its principal place
22
22   of business in the state of Texas.
23
23            11.      NFT Industries, LLC is a limited liability company organized and existing under
24
24   the laws of the state of Delaware with its principal place of business in the state of Alabama.
25
25            12.      Dustex Investment Resources LLC is a limited liability company organized and
26
26   existing under the laws of the state of Delaware. A diligent search has not revealed that Dustex

                                                                                GORDON & POLSCER, L.L.C.
                                                                     9020 SW Washington Square Rd., Suite 560
     COMPLAINT FOR DECLARATORY JUDGMENT - 2                                                Tigard, OR 97223
                                                                                             (503) 242-2922
               Case 2:20-cv-01623-JCC Document 1 Filed 11/04/20 Page 3 of 21



 1
 1   Investment Resources LLC has business operations. Upon information and belief, Dustex
 2
 2   Investment Resources LLC has as its members three limited partnerships and a corporation. The
 3
 3   corporate member is Dustex (TE) III Blocker Corporation.
 4
 4          13.     Dustex (TE) III Blocker Corporation is a corporation organized and existing
 5
 5   under the laws of the state of Delaware. Upon information and belief, it is a holding
 6
 6   company with no business operations. Its annual filings are handled by Capitol Services in
 7
 7   Delaware.
 8
 8          14.     Dustex Corporation is a corporation organized and existing under the laws of the
 9
 9   state of North Carolina with its principal place of business in the state of Georgia.
10
10          15.     PCA is a corporation organized and existing under the laws of the state of
11
11   Delaware with its principal place of business in the state of Illinois.
12
12          16.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 in that
13
13   (a) Twin City and defendants are citizens of different states, and (b) the value of the matter in
14
14   controversy, exclusive of interest and costs, exceeds $75,000.00.
15
15          17.     Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b) because
16
16   defendant Lundberg, LLC, resides in this judicial district, a substantial part of the acts or
17
17   omissions giving rise to the claims set forth herein took place in this judicial district, and the
18
18   Defendants are subject to this Court’s personal jurisdiction with respect to this action.
19
19                                      FACTUAL BACKGROUND
20
20          18.     The allegations in this Complaint regarding Defendants are based on allegations
21
21   in the underlying lawsuits described below.
22
22          19.     On or about October 31, 2019, PCA commenced a lawsuit against LUNDBERG,
23
23   LLC f/k/a A.H. LUNDBERG ASSOCIATES, INC., DUSTEX CORPORATION d/b/a LDX
24
24   SOLUTIONS, and A.H. LUNDBERG SYSTEMS, INC. in the U.S. District Court for the
25
25   Western District of Washington, Case Number 19CV12564 (“the WDWA Lawsuit”).
26
26

                                                                                GORDON & POLSCER, L.L.C.
                                                                     9020 SW Washington Square Rd., Suite 560
     COMPLAINT FOR DECLARATORY JUDGMENT - 3                                                Tigard, OR 97223
                                                                                             (503) 242-2922
               Case 2:20-cv-01623-JCC Document 1 Filed 11/04/20 Page 4 of 21



 1
 1          20.     On or about July 13, 2020, The Western District of Washington Court signed an
 2
 2   Order dismissing the WDWA Lawsuit.
 3
 3          21.     On or about October 31, 2019, PCA commenced a lawsuit against LUNDBERG,
 4
 4   LLC f/k/a A.H. LUNDBERG ASSOCIATES, INC., DUSTEX CORPORATION d/b/a LDX
 5
 5   SOLUTIONS, and A.H. LUNDBERG SYSTEMS, INC. in the Superior Court of the State of
 6
 6   Washington for the County of King County, Case Number 19-2-28930-9 SEA (“the King County
 7
 7   Lawsuit”).
 8
 8          22.     On or about August 13, 2020, PCA filed a First Amended Complaint in the King
 9
 9   County Lawsuit against LUNDBERG, LLC f/k/a A.H. LUNDBERG ASSOCIATES, INC. and
10
10   A.H. LUNDBERG SYSTEMS LTD. A copy of the First Amended Complaint filed in the King
11
11   County Lawsuit is attached as Exhibit 1 (“King County First Amended Complaint”).
12
12          23.     PCA refers to all defendants named in the King County First Amended Complaint
13
13   as the “Lundberg Defendants.”
14
14          24.     The King County First Amended Complaint brings claims against the “Lundberg
15
15   Defendants” for (1) Product Liability – Negligence; (2) Product Liability – Strict Liability; (3)
16
16   Negligence; (4) Breach of Implied Warranty – Fitness For A Particular Purpose; (5) Breach of
17
17   Express Warranty; (6) Fraud; and (7) Unfair and Deceptive Business Practices.
18
18          25.     The King County First Amended Complaint alleges that “[f]or over 50 years the
19
19   Lundberg Defendants have been considered leading engineering and system experts for
20
20   equipment and processes designed specifically for paper and pulp mills. An integral aspect of the
21
21   Lundberg Defendants’ business has been designing, manufacturing, installing, and maintaining
22
22   systems that evacuate non-condensable gases that may be combustible from the paper and pulp
23
23   mill environment. The Lundberg Defendants share ownership of certain intellectual property,
24
24   share operating names and common identifies even if separate entities, and shared design and
25
25   manufacturing at points in time. The Lundberg Defendants’ systems include ones that transport
26
26   non-condensable gases that require specific safety devices to be installed to mitigate the risk of

                                                                               GORDON & POLSCER, L.L.C.
                                                                    9020 SW Washington Square Rd., Suite 560
     COMPLAINT FOR DECLARATORY JUDGMENT - 4                                               Tigard, OR 97223
                                                                                            (503) 242-2922
               Case 2:20-cv-01623-JCC Document 1 Filed 11/04/20 Page 5 of 21



 1
 1   flammability and explosion. One of these safety devices is known as a flame arrester, and it is
 2
 2   designed to stop the propagation of a flame throughout the system by stopping its transmission
 3
 3   from one side of the flame arrester to the other side of the flame arrester. A flame arrester is an
 4
 4   integral part of the Lundberg Defendants’ systems and serves as a critical safety device used to
 5
 5   stop flames spreading within the system.”
 6
 6          26.     The King County First Amended Complaint alleges that the “Lundberg
 7
 7   Defendants have placed hundreds, if not thousands, of Lundberg Flame Arresters into commerce
 8
 8   and installed and maintained them at pulp and paper mills across the United States and
 9
 9   internationally, including at PCA’s mills.”
10
10          27.     The King County First Amended Complaint alleges that “contrary to
11
11   representations and warranties made by the Lundberg Defendants for years, and contrary to the
12
12   expectations and standards in the industry, the Lundberg Flame Arresters were never tested and
13
13   were never certified under any applicable standards. This very basic and highly material
14
14   information was never disclosed by the Lundberg Defendants to the pulp and paper mill industry,
15
15   despite, for example, Lundberg being present at PCA’s paper and pulp mills regularly and
16
16   working on its systems that include the Lundberg Flame Arresters for decades. This material
17
17   information was actively concealed from PCA and the industry by the Lundberg Defendants. The
18
18   Lundberg Defendants also actively concealed that the Lundberg Flame Arresters were designed
19
19   differently than other flame arresters that were tested and certified and in use in the industry, and
20
20   also actively concealed that the Lundberg Flame Arresters in fact did not prevent the transfer of
21
21   flame from one side to the other of the purported safety device. Put bluntly, the Lundberg
22
22   Defendants concealed that the Lundberg Flame Arresters did not work. Because it is not apparent
23
23   from regular usage or on the face of the Lundberg Flame Arresters, the latent defects in the
24
24   Lundberg Flame Arresters went undetected by PCA.”
25
25          28.     The King County First Amended Complaint alleges that “[a]fter discovering that
26
26   Lundberg Flame Arresters were never tested and were never certified to any applicable

                                                                               GORDON & POLSCER, L.L.C.
                                                                    9020 SW Washington Square Rd., Suite 560
     COMPLAINT FOR DECLARATORY JUDGMENT - 5                                               Tigard, OR 97223
                                                                                            (503) 242-2922
               Case 2:20-cv-01623-JCC Document 1 Filed 11/04/20 Page 6 of 21



 1
 1   standards, in 2018 PCA sent a Lundberg Flame Arrester that it had purchased directly from
 2
 2   Lundberg in or around November 2017 for offsite testing by an independent third-party facility.
 3
 3   That Lundberg Flame Arrester completely failed to operate as represented—it failed to mitigate
 4
 4   any flame passage from one side of the safety device to the other side. At great cost, PCA then
 5
 5   removed all Lundberg Flame Arresters from the company’s mills and replaced these critical
 6
 6   safety devices with new flame arresters that were designed, manufactured, tested, and certified to
 7
 7   applicable standards by parties not involved in this litigation. This replacement program included
 8
 8   significant engineering and system work, again done by parties not involved in this litigation
 9
 9   because PCA had completely lost confidence in the integrity and capability of Lundberg.”
10
10          29.        The King County First Amended Complaint alleges that “PCA sent multiple
11
11   Lundberg Flame Arresters of varying sizes that had been installed at its mills and removed in
12
12   2018 for off-site testing by the same leading, independent, third-party testing facility. During
13
13   testing in 2019, none of the Lundberg Flame Arresters worked as designed, manufactured, and/or
14
14   marketed by the Lundberg Defendants; none prevented the spread of flame from one side of the
15
15   device to the other side; none operated as a safety component as represented by the Lundberg
16
16   Defendants; and none operated as would be expected by PCA and the industry for a critical
17
17   safety device.”
18
18          30.        The King County First Amended Complaint alleges that “PCA seeks to recover
19
19   all costs associated with (1) purchasing, installing, and maintaining the Lundberg Defendants’
20
20   systems; (2) evaluating and completing engineering and upgrades to the systems designed,
21
21   manufactured, assembled, installed, marketed, sold, and maintained by the Lundberg
22
22   Defendants; and (3) testing the Lundberg Flame Arresters for latent defects and replacing the
23
23   defective Lundberg Flame Arresters. PCA also seeks costs and fees for bringing this action, as
24
24   well as treble damages due to Lundberg’s fraudulent, unfair, and deceptive business practices.”
25
25
26
26

                                                                               GORDON & POLSCER, L.L.C.
                                                                    9020 SW Washington Square Rd., Suite 560
     COMPLAINT FOR DECLARATORY JUDGMENT - 6                                               Tigard, OR 97223
                                                                                            (503) 242-2922
               Case 2:20-cv-01623-JCC Document 1 Filed 11/04/20 Page 7 of 21



 1
 1          31.     The King County First Amended Complaint alleges that “PCA hired Lundberg to
 2
 2   design, manufacture, assemble, install, and maintain 57 Lundberg Flame Arresters at the PCA
 3
 3   Mills, including at mills located in Washington State”
 4
 4          32.     The King County First Amended Complaint alleges that “the PCA Mills never
 5
 5   experienced an explosion caused by the Lundberg Flame Arresters. Therefore, it was not until
 6
 6   consultants for PCA tested the 6” Test Flame Arrester—in January 2018—that PCA had an
 7
 7   opportunity to learn that the Lundberg Flame Arresters were possibly defective and unlikely to
 8
 8   prevent the propagation of flames.”
 9
 9          33.     The King County First Amended Complaint alleges that “[e]ach of the 57
10
10   Lundberg Flame Arresters that had been installed at the PCA Mills were promptly disassembled
11
11   and removed from the PCA Mills because they had not been designed, manufactured, tested, or
12
12   certified to U.S. and international standards, simple facts that had been concealed from PCA by
13
13   Lundberg for decades. And, as a result of the 2018 Test, the Lundberg Flame Arresters also
14
14   appeared to have latent, internal defects and an inability to eliminate flame propagation in the
15
15   Lundberg Systems ”
16
16          34.     The King County First Amended Complaint alleges that the “process of removing
17
17   all Lundberg Flame Arresters required the PCA Mills to be intermittently shut down, required
18
18   new parts to be acquired, and required significant labor costs and time.”
19
19          35.     The King County First Amended Complaint alleges that “PCA took these steps
20
20   because the defective, untested, and uncertified Lundberg Flame Arresters posed serious risk to
21
21   PCA’s property and employees and had to be removed and replaced.”
22
22          36.     The King County First Amended Complaint requests the following relief:
23
23          “A. All damages associated with purchasing and maintaining the defective Lundberg
24
24          Systems and Lundberg Flame Arresters, the exact amount to be determined at trial;
25
25          B. All damages associated with testing the defective Lundberg Systems and Lundberg
26
26          Flame Arresters, the exact amount to be determined at trial;

                                                                              GORDON & POLSCER, L.L.C.
                                                                   9020 SW Washington Square Rd., Suite 560
     COMPLAINT FOR DECLARATORY JUDGMENT - 7                                              Tigard, OR 97223
                                                                                           (503) 242-2922
               Case 2:20-cv-01623-JCC Document 1 Filed 11/04/20 Page 8 of 21



 1
 1          C. All damages associated with replacing the defective Lundberg Flame Arresters, the
 2
 2          exact amount to be determined at trial;
 3
 3          D. All damages associated with the Lundberg’s fraudulent statements and fraudulent
 4
 4          concealment of the defective nature of the Lundberg Systems and Lundberg Flame
 5
 5          Arresters;
 6
 6          E. All damages associated with Lundberg’s unfair and deceptive business practices,
 7
 7          including treble damages pursuant to RCW 19.86.090;
 8
 8          F. All attorneys’ fees, court costs, and other associated expenses; and
 9
 9          G. All other damages deemed suitable by this Court.”
10
10                                   THE INSURANCE POLICIES
11
11          37.     Twin City issued policy 52 CES OF6859, in effect from 6/30/2019 to 6/30/2020,
12
12   to “LDX Solutions” (“the 2019-2020 Policy”). The 2019-2020 Policy, attached as Exhibit 2,
13
13   includes commercial general liability insurance, subject to the terms and conditions therein, and
14
14   identifies Lundberg as a named insured.
15
15          38.     Twin City issued policy 52 CES OF6859, effective 6/30/2018-6/30/2019, to
16
16   “Dustex Holdings, LLC” (“the 2018-2019 Policy”). The 2018-2019 Policy, attached as Exhibit
17
17   3, includes commercial general liability insurance, subject to the terms and conditions therein
18
18   and identifies Lundberg as a named insured.
19
19          39.     Twin City issued policy 52 CES OF6859, effective 6/30/2017-6/30/2018, to
20
20   “Dustex Holdings, LLC” (“the 2017-2018 Policy”). The 2017-2018 Policy, attached as Exhibit
21
21   4, includes commercial general liability insurance, subject to the terms and conditions therein,
22
22   and identifies Lundberg as a named insured.
23
23          40.     Twin City issued policy 52 XS ON1063, effective 6/30/2019-6/30/2020, to “LDX
24
24   Solutions” (“the 2019-2020 Excess Policy”), attached as Exhibit 5. The 2019-2020 Policy is the
25
25   “controlling underlying insurance policy” for the 2019-2020 Excess Policy. Except as otherwise
26
26   provided by the 2019-2020 Excess Policy, the insurance afforded in the 2019-2020 Excess

                                                                              GORDON & POLSCER, L.L.C.
                                                                   9020 SW Washington Square Rd., Suite 560
     COMPLAINT FOR DECLARATORY JUDGMENT - 8                                              Tigard, OR 97223
                                                                                           (503) 242-2922
               Case 2:20-cv-01623-JCC Document 1 Filed 11/04/20 Page 9 of 21



 1
 1   Policy shall follow all the terms, conditions, definitions and exclusions of the “controlling
 2
 2   underlying insurance policy.”
 3
 3          41.       Twin City issued policy 52 XS ON1063, effective 6/30/2018-6/30/2019, to
 4
 4   “Dustex Holdings, LLC” (“the 2018-2019 Excess Policy”), attached as Exhibit 6. The 2018-
 5
 5   2019 Policy is the “controlling underlying insurance policy” for the 2018-2019 Excess Policy.
 6
 6   Except as otherwise provided by the 2018-2019 Excess Policy, the insurance afforded in the
 7
 7   2018-2019 Excess Policy shall follow all the terms, conditions, definitions and exclusions of the
 8
 8   “controlling underlying insurance policy.”
 9
 9          42.       Twin City issued policy 52 XS ON1063, effective 6/30/2017-6/30/2018, to
10
10   “Dustex Holdings, LLC” (“the 2017-2018 Excess Policy”), attached as Exhibit 7. The 2017-
11
11   2018 Policy is the “controlling underlying insurance policy” for the 2017-2018 Excess Policy.
12
12   Except as otherwise provided by the 2017-2018 Excess Policy, the insurance afforded in the
13
13   2017-2018 Excess Policy shall follow all the terms, conditions, definitions and exclusions of the
14
14   “controlling underlying insurance policy.”
15
15          43.       The 2019-2020 Policy, the 2018-2019 Policy, and the 2017-2018 Policy
16
16   (collectively “Primary Policies”), and the 2019-2020 Excess Policy, the 2018-2019 Excess
17
17   Policy, and the 2017-2018 Excess Policy (collectively “Excess Policies”) are each defined by its
18
18   terms, and any coverage under any Policy is subject to a deductible, as well as its definitions,
19
19   conditions, exclusions, endorsements and limits of liability.
20
20          44.       The Commercial General Liability Coverage Form for each Primary Policy
21
21   contains an Insuring Agreement and certain exclusions, Section I – Coverages, and states in
22
22   relevant part:
23
23
24
24
25
25
26
26

                                                                                GORDON & POLSCER, L.L.C.
                                                                     9020 SW Washington Square Rd., Suite 560
     COMPLAINT FOR DECLARATORY JUDGMENT - 9                                                Tigard, OR 97223
                                                                                             (503) 242-2922
           Case 2:20-cv-01623-JCC Document 1 Filed 11/04/20 Page 10 of 21



 1        SECTION I – COVERAGES
 1
 2        COVERAGE A. BODILY INJURY AND PROPERTY DAMAGE LIABILITY
 2
 3        1. Insuring Agreement
 3
 4           a. We will pay those sums that the insured becomes legally obligated to pay as
 4              damages because of “bodily injury” or “property damage” to which this insurance
 5              applies. We will have the right and duty to defend the insured against any “suit”
 5              seeking those damages. However, we will have no duty to defend the insured
 6              against any “suit” seeking damages for “bodily injury” or “property damage” to
 6              which this insurance does not apply. We may, at our discretion, investigate any
 7              “occurrence” and settle any claim or “suit” that may result. * * *
 7
 8           b. This insurance applies to “bodily injury” and “property damage” only if:
 8
 9              (1) The “bodily injury” or “property damage” is caused by an “occurrence” that
 9                  takes place in the “coverage territory”;
10
10              (2) The “bodily injury” or “property damage” occurs during the policy period;
11                  And
11
12                  Prior to the policy period, no insured listed under Paragraph 1. of Section II –
12                  Who Is An Insured and no “employee” authorized by you to give or receive
13                  notice of an “occurrence” or claim, knew that the “bodily injury” or “property
13                  damage” had occurred, in whole or in part. If such a listed insured or
14                  authorized “employee” knew, prior to the policy period, that the “bodily
14                  injury” or “property damage” occurred, then any continuation, change or
15                  resumption of such “bodily injury” or “property damage” during or after the
15                  policy period will be deemed to have been known prior to the policy period.
16
16                                               *****
17
17        2. Exclusions
18
18           This insurance does not apply to:
19
19                                               *****
20
20           j. Damage To Property
21
21               “Property damage” to:
22
22                                               *****
23
23              (5) That particular part of real property on which you or any contractors or
24                  subcontractors working directly or indirectly on your behalf are performing
24                  operations, if the “property damage” arises out of those operations; or
25
25              (6) That particular part of any property that must be restored, repaired or replaced
26                  because “your work” was incorrectly performed on it.
26

                                                                          GORDON & POLSCER, L.L.C.
                                                               9020 SW Washington Square Rd., Suite 560
     COMPLAINT FOR DECLARATORY JUDGMENT - 10                                         Tigard, OR 97223
                                                                                       (503) 242-2922
              Case 2:20-cv-01623-JCC Document 1 Filed 11/04/20 Page 11 of 21



 1                                                 *****
 1
 2                   Paragraph (6) of this exclusion does not apply to “property damage” included in
 2                   the “products-completed operations hazard”.
 3
 3                k. Damage To Your Products
 4
 4                   “Property damage” to “your product” arising out of it or any part of it.
 5
 5                l. Damage To Your Work
 6
 6                   “Property damage” to “your work” arising out of it or any part of it and included
 7                   in the “products-completed operations hazard”.
 7
 8                   This exclusion does not apply if the damaged work or the work out of which the
 8                   damage arises was performed on your behalf by a subcontractor.
 9
 9                m. Damage To Impaired Property or Property Not Physically Injured
10
10                   “Property damage” to “impaired property” or property that has not been
11                   physically injured, arising out of:
11
12                   (1) A defect, deficiency, inadequacy or dangerous condition in “your product” or
12                       “your work”; or
13
13                   (2) A delay or failure by you or anyone acting on your behalf to perform a
14                       contract or agreement in accordance with its terms.
14
15                   This exclusion does not apply to the loss of use of other property arising out of
15                   sudden and accidental physical injury to “your product” or “your work” after it
16                   has been put to its intended use.
16
17                n. Recall Of Products, Work Or Impaired Property
17
18                   Damages claimed for any loss, cost or expense incurred by you or others for the
18                   loss of use, withdrawal, recall, inspection, repair, replacement, adjustment,
19                   removal or disposal of:
19
20                   (1) “Your product”;
20
21                   (2) “Your work”; or
21
22                   (3) “Impaired property”;
22
23                   if such product, work, or property is withdrawn or recalled from the market or
23                   from use by any person or organization because of a known or suspected defect,
24                   deficiency, inadequacy or dangerous condition in it.
24
25          45.      The Primary Policies also contain endorsement CG 22 33 04 13 Exclusion –
25
26   Testing or Consulting Errors and Omissions that states:
26

                                                                               GORDON & POLSCER, L.L.C.
                                                                    9020 SW Washington Square Rd., Suite 560
     COMPLAINT FOR DECLARATORY JUDGMENT - 11                                              Tigard, OR 97223
                                                                                            (503) 242-2922
              Case 2:20-cv-01623-JCC Document 1 Filed 11/04/20 Page 12 of 21



 1          This insurance does not apply to “bodily injury”, “property damage” or “personal and
 1          advertising injury” arising out of:
 2
 2                1. An error, omission, defect or deficiency in:
 3
 3                   a. Any test performed; or
 4
 4                   b. Any evaluation, a consultation or advice given; by or on behalf of any insured;
 5
 5                2. The reporting of or reliance upon any such test, evaluation, consultation or advice;
 6                or
 6
 7                3. An error, omission, defect or deficiency in experimental data or the insured’s
 7                interpretation of that data.
 8
 8                This Exclusion applies even if the claims against any insured allege negligence or
 9                other wrongdoing in the supervision, hiring, employment, training or monitoring of
 9                others by that insured, if the “occurrence” which caused the “bodily injury” or
10                “property damage”, or the offense which caused the “personal and advertising
10                injury”, involved that which is described in Paragraph 1., 2. or 3.
11
11
12          46.      The Primary Policies also contain endorsement CG 22 43 04 13 Exclusion –
12
13   Engineers, Architects or Surveyors Professional Liability that states:
13
14          This insurance does not apply to “bodily injury”, “property damage” or “personal and
14          advertising injury” arising out of the rendering of or failure to render any professional
15          services by you or any engineer, architect or surveyor who is either employed by you or
15          performing work on your behalf in such capacity.
16
16          Professional services include:
17
17          1. The preparing, approving, or failing to prepare or approve, maps, shop drawings,
18             opinions, reports, surveys, field orders, change orders or drawings and specifications;
18             and
19
19          2.    Supervisory, inspection, architectural or engineering activities.
20
20          This exclusion applies even if the claims against any insured allege negligence or other
21          wrongdoing in the supervision, hiring, employment, training or monitoring of others by
21          that insured, if the “occurrence” which caused the “bodily injury” or “property damage”,
22          or the offence which caused the “personal and advertising injury”, involved the rendering
22          of or failure to render any professional services by you or any engineer, architect or
23          surveyor who is either employed by you or performing work on your behalf in such
23          capacity.
24
24                                                 *****
25
25
26          47.      The Primary Policies include the following definitions:
26

                                                                                GORDON & POLSCER, L.L.C.
                                                                     9020 SW Washington Square Rd., Suite 560
     COMPLAINT FOR DECLARATORY JUDGMENT - 12                                               Tigard, OR 97223
                                                                                             (503) 242-2922
           Case 2:20-cv-01623-JCC Document 1 Filed 11/04/20 Page 13 of 21



 1        SECTION V - DEFINITIONS
 1
 2                                             *****
 2
 3        11. “Impaired property” means tangible property, other than “your product” or “your
 3            work” that cannot be used or is less useful because:
 4
 4           a. It incorporates “your product” or “your work” that is known or thought to be
 5              defective, deficient, inadequate or dangerous; or
 5
 6           b. You have failed to fulfill the terms of a contract or agreement;
 6
 7               if such property can be restored to use by the repair, replacement, adjustment or
 7               removal of “your product” or “your work”, or your fulfilling the terms of the
 8               contract or agreement.
 8
 9                                             *****
 9
10        16. “Occurrence” means an accident, including continuous or repeated exposure to
10            substantially the same general harmful conditions.
11
11                                             *****
12
12        19. “Products-completed operations hazard”:
13
13           a. Includes all “bodily injury” and “property damage” occurring away from premises
14              you own or rent and arising out of “your product” or “your work” except
14
15               (1) Products that are still in your physical possession; or
15
16               (2) Work that has not yet been completed or abandoned. However, “your
16               work” will be deemed completed at the earliest of the following times:
17
17                   (a) When all of the work called for in your contract has been completed.
18
18                   (b) When all of the work to be done at the job site has been completed if your
19                       contract calls for work at more than one job site.
19
20                   (c) When that part of the work done at a job site has been put to its intended
20                       use by any person or organization other than another contractor or
21                       subcontractor working on the same project.
21
22                   Work that may need service, maintenance, correction, repair or replacement,
22                   but which is otherwise complete, will be treated as completed.
23
23        20. Property damage” means:
24
24           a. Physical injury to tangible property, including all resulting loss of use of that
25              property. All such loss of use shall be deemed to occur at the time of the physical
25              injury that caused it; or
26
26

                                                                            GORDON & POLSCER, L.L.C.
                                                                 9020 SW Washington Square Rd., Suite 560
     COMPLAINT FOR DECLARATORY JUDGMENT - 13                                           Tigard, OR 97223
                                                                                         (503) 242-2922
             Case 2:20-cv-01623-JCC Document 1 Filed 11/04/20 Page 14 of 21



 1                b. Loss of use of tangible property that is not physically injured. All such loss of use
 1                   shall be deemed to occur at the time of the “occurrence” that caused it.
 2
 2                                                 *****
 3
 3          24. “Your product”:
 4
 4                a. Means:
 5
 5                   (1) Any goods or products, other than real property, manufactured, sold, handled,
 6                       distributed or disposed of by:
 6
 7                       (a) You;
 7
 8                       (b) Others trading under your name; or
 8
 9                       (c) A person or organization whose business or assets you have acquired; and
 9
10                   (2) Containers (other than vehicles), materials, parts or equipment furnished in
10                       connection with such goods or products.
11
11                b. Includes
12
12                   (1) Warranties or representations made at any time with respect to the fitness,
13                       quality, durability, performance or use of “your product”; and
13
14                   (2) The providing of or failure to provide warnings or instructions.
14
15                c. Does not include vending machines or other property rented to or located for the
15                   use of others but not sold.
16
16          25. “Your work”:
17
17                a. Means:
18
18                   (1) Work or operations performed by you or on your behalf; and
19
19                   (2) Materials, parts or equipment furnished in connection with such work or
20                       operations.
20
21                b. Includes
21
22                   (1) Warranties or representations made at any time with respect to the fitness,
22                       quality, durability, performance or use of “your work”, and
23
23                   (2) The providing of or failure to provide warnings or instructions.
24
24
25          48.      The deductible is $10,000.00 as stated in each Primary Policy’s Deductible
25
26   Liability Insurance endorsement, Form HS 03 28 07 13.
26

                                                                                GORDON & POLSCER, L.L.C.
                                                                     9020 SW Washington Square Rd., Suite 560
     COMPLAINT FOR DECLARATORY JUDGMENT - 14                                               Tigard, OR 97223
                                                                                             (503) 242-2922
           Case 2:20-cv-01623-JCC Document 1 Filed 11/04/20 Page 15 of 21



 1
 1        49.      The Excess Policies provide in relevant part:
 2
 2        SECTION I – COVERAGES
 3
 3        1. Insuring Agreement
 4
 4              a. We will pay on behalf of the insured those sums that the insured shall become
 5                 legally obligated to pay as damages which are:
 5
 6                 (1) Because of any injury or damage for which insurance is afforded by the
 6                     “controlling underlying insurance policy”; and
 7
 7                 (2) Not excluded or modified by the Exclusions, Conditions, Definitions, or any
 8                     other term of this policy;
 8
 9                 But only to the extent that such damages are in excess of the total limits of
 9                 “underlying insurance” that have been reduced or exhausted solely by payment of
10                 that portion of judgments or settlements to which this insurance applies.
10
11              b. We may at our discretion investigate any “occurrence” or “offense” in a. above,
11                 and settle any “claim” or “suit” that may result.
12
12                 But:
13
13                 (1) We shall not be obligated to assume charge of, participate in, or pay for the
14                     defense of any insured, or investigation or settlement of any “claim” or “suit”.
14
15                     However, if a “claim” or “suit”, in our opinion, involves or is reasonably
15                     likely to involve payment of damaged by us under this policy, we shall, at our
16                     own expense, have the right but not the duty to investigate and assign counsel
16                     in addition to any defense counsel assigned by or on behalf of the insured or
17                     its underlying insurers. Such additional counsel shall have the right to
17                     participate in the defense of any insured, or the investigation or settlement of
18                     any “claim” or “suit” on our behalf.
18
19                     If we avail ourselves of the foregoing right(s), the insured, its underlying
19                     insurers and we shall cooperate in such investigation, defense, or settlement.
20                     In no event will we contribute to any costs or expenses incurred by any
20                     underlying insurer;
21
21                 (2) Any right or opportunity we have exercised to participate in the defense ends
22                     at our discretion, but in all events ends when we have used up the limit of
22                     liability in the payment of judgments or settlements to which this policy
23                     applies; and
23
24                 (3) The amounts we will pay for damages is limited as described in LIMITS OF
24                     LIABILITY (SECTION III).
25
25                     No obligation to pay “claim expenses” or any other liability to pay sums or
26                     perform acts or services is covered unless explicitly provided for under the
26                     SUPPLEMENTARY PAYMENTS section of this policy.

                                                                              GORDON & POLSCER, L.L.C.
                                                                   9020 SW Washington Square Rd., Suite 560
     COMPLAINT FOR DECLARATORY JUDGMENT - 15                                             Tigard, OR 97223
                                                                                           (503) 242-2922
           Case 2:20-cv-01623-JCC Document 1 Filed 11/04/20 Page 16 of 21



 1
 1           c. This policy applies to injury or damage in 1.a. only if such injury or damage:
 2
 2               (1) (a) Is caused by an “occurrence” that takes place in the “coverage territory”;
 3                       and
 3
 4                   (b) Occurs during the “policy period”; or
 4
 5               (2) (a) Is caused by an “offense” committed in the “coverage territory”; and
 5
 6                   (b) The “offense” is committed during the “policy period”.
 6
 7        SECTION V – DEFINITIONS
 7
 8        All other words or phrases found in quotation marks in this policy which are not listed in
 8        this section or defined elsewhere in the policy or an endorsement to this policy shall have
 9        the same definitions that those words or phrases have in the “controlling underlying
 9        insurance policy”.
10
10        4. “Claim” means a demand received by any insured for damages alleging injury or
11           damage to persons or property including the institution of a “suit” for such damages
11           against any insured.
12
12        5. “Claim expenses” means all expenses:
13
13           (a) Incurred by us; or
14
14           (b) Incurred by or on behalf of the insured with our written consent.
15
15           But “claim expenses” include only those expenses incurred in the defense of any
16           insured, or the investigation or settlement of “claims” or “suits”. “Claim” fees paid to
16           the insured’s “claim” servicing agency, “underlying insurance”, or other insurance are
17           not “claim expenses”.
17
18          Salaries of your and our “employees” are excluded from this definition; but the costs
18          and expenses of our staff defense counsel and legal assistants are included.
19
19          “Claims expenses” are not damages.
20
20        6. “Controlling underlying insured policy” means the insurance policy listed in item 7.
21           Of the Declarations or set forth as such in the Extension Schedule of Underlying
21           Insurance Policies.
22
22                                             *****
23
23        18. “Offense” means an offense described in the definition of “personal and advertising
24            injury” as defined in and covered by the “controlling underlying insurance policy”.
24
25                                             *****
25
26        22. “Suit” means a civil proceeding in which damages because of injury or damage to
26            which this policy applies are alleged.

                                                                            GORDON & POLSCER, L.L.C.
                                                                 9020 SW Washington Square Rd., Suite 560
     COMPLAINT FOR DECLARATORY JUDGMENT - 16                                           Tigard, OR 97223
                                                                                         (503) 242-2922
              Case 2:20-cv-01623-JCC Document 1 Filed 11/04/20 Page 17 of 21



 1
 1                 “Suit” includes:
 2
 2                 a. An arbitration proceeding in which such damages are claimed and to which the
 3                    insured must submit or does submit with our consent; or
 3
 4                 b. Any other alternative dispute resolution proceeding in which such damages are
 4                    claimed and to which the insured submits with our consent.
 5
 5                                                  *****
 6
 6           24. “Underlying insurance” means the insurance policies listed in the Extension Schedule
 7               of Underlying Insurance Policies, including any renewals or replacements thereof,
 7               which provide the underlying coverages and limits stated in such Extension Schedule.
 8               A limit of "underlying insurance" includes any deductible amount, any participation
 8               of the insured, or any amount retained by the insured above or beneath any such
 9               policy, less the amount, if any, by which the aggregate limit of such insurance has
 9               been reduced solely by payment of that portion of judgments or settlements to which
10               this policy applies, taking place during the "policy period" of this policy. The
10               coverage and limits of such "underlying insurance" policies and any such deductible
11               amount, participation or any amount retained by the insured shall be deemed
11               applicable regardless of (1) any defense which any underlying insurer may assert
12               because of any insured’s failure to comply with any condition in its policy or (2) the
12               actual or alleged insolvency or financial impairment of any underlying insurer or any
13               insured. The risk of insolvency or financial impairment of any underlying insurer or
13               any insured is borne by insureds or others and not by us.
14
14
15                                      COMMON ALLEGATIONS
15
16           50.      On or about November 20, 2019, Twin City received notice of PCA’s Complaints
16
17   filed in the WDWA Lawsuit and the King County Lawsuit.
17
18           51.      On or about, February 24, 2020, Twin City agreed to provide a defense for its
18
19   insureds under a full reservation of rights.
19
20                                     FIRST CLAIM FOR RELIEF
20
21                        (DECLARATORY JUDGMENT- DUTY TO DEFEND)
21
22           52.      Twin City re-alleges and incorporates by reference all previous paragraphs as if
22
23   fully set forth herein.
23
24           53.      There is an actual, substantial, and justiciable controversy between Twin City and
24
25   Defendants concerning Twin City’s obligations under the Primary Policies and the Excess
25
26   Policies (collectively “Policies”) with regard to PCA’s allegations in the King County Lawsuit.
26

                                                                               GORDON & POLSCER, L.L.C.
                                                                    9020 SW Washington Square Rd., Suite 560
     COMPLAINT FOR DECLARATORY JUDGMENT - 17                                              Tigard, OR 97223
                                                                                            (503) 242-2922
              Case 2:20-cv-01623-JCC Document 1 Filed 11/04/20 Page 18 of 21



 1
 1          54.     Pursuant to 28 U.S.C. § 2201, Twin City is entitled to a declaration by this Court
 2
 2   of its rights and duties related to the defense of Lundberg concerning PCA’s allegations in the
 3
 3   King County Lawsuit under the Policies.
 4
 4          55.     Twin City has no duty to defend Lundberg against PCA’s allegations in the King
 5
 5   County Lawsuit because the allegations therein do not allege “property damage” and do not
 6
 6   allege “property damage” caused by an “occurrence,” as the terms in quotes are defined in the
 7
 7   Primary Policies.
 8
 8          56.     Twin City has no duty to defend Lundberg against PCA’s allegations in the King
 9
 9   County Lawsuit because the allegations therein allege damages for the cost to purchase,
10
10   maintain, and replace the Lundberg Systems and Lundberg Flame Arresters. The Lundberg
11
11   Systems and Lundberg Flame Arresters are “your product,” as that term is defined in the Primary
12
12   Policies, and damages to “your product” are not covered pursuant to exclusion 2.k.
13
13          57.     Twin City has no duty to defend Lundberg against PCA’s allegations in the King
14
14   County Lawsuit because the allegations therein allege damages because Lundberg allegedly
15
15   misrepresented or concealed the fitness, quality, durability, performance or use of the Lundberg
16
16   Systems and Lundberg Flame Arresters. The Lundberg Systems and Lundberg Flame Arresters
17
17   are “your product,” as that term is defined in the Primary Policies. Exclusion 2.k. excludes
18
18   coverage for damages associated with warranties or representations made with respect to the
19
19   fitness, quality, durability, performance or use of “your product” and alleged damages for such
20
20   representations and warranties are excluded under exclusion 2.k.
21
21          58.     Twin City has no duty to defend Lundberg against PCA’s allegations in the King
22
22   County Lawsuit because the allegations therein allege damages for the Lundberg Systems and
23
23   Lundberg Flame Arresters’ installation and/or damages associated with the advice, instruction,
24
24   and representations provided to PCA regarding the Lundberg Systems and Lundberg Flame
25
25   Arresters. The Primary Policies’ exclusion 2.l. excludes coverage for “property damage” to
26
26   “your work” and alleged damages for installation and/or damages associated with the advice,

                                                                             GORDON & POLSCER, L.L.C.
                                                                  9020 SW Washington Square Rd., Suite 560
     COMPLAINT FOR DECLARATORY JUDGMENT - 18                                            Tigard, OR 97223
                                                                                          (503) 242-2922
              Case 2:20-cv-01623-JCC Document 1 Filed 11/04/20 Page 19 of 21



 1
 1   instruction, and representations provided to PCA regarding the Lundberg Systems and Lundberg
 2
 2   Flame Arresters are excluded under exclusion 2.l.
 3
 3          59.     Twin City has no duty to defend Lundberg against PCA’s allegations in the King
 4
 4   County Lawsuit because the allegations therein do not allege any damage to PCA’s property.
 5
 5   The King County Lawsuit alleges damages because PCA had to replace Lundberg’s product
 6
 6   because it was defective. The Primary Policies’ exclusion 2.m. excludes coverage for “property
 7
 7   damage” to “impaired property” or property that has not been physically injured arising out of a
 8
 8   defect, deficiency, inadequacy or dangerous condition in “your product” or “your work” or a
 9
 9   failure by you or anyone acting on your behalf to perform a contract or agreement in accordance
10
10   with its terms. PCA’s alleged damages are excluded under exclusion 2.m.
11
11          60.     Twin City has no duty to defend Lundberg against PCA’s allegations in the King
12
12   County Lawsuit because the allegations therein allege damages for the removal and replacement
13
13   of the Lundberg Systems and Lundberg Flame Arresters. The Primary Policies’ exclusion 2.n.,
14
14   for Recall of Products, Work or Impaired property, excludes coverage for damages claimed for
15
15   any loss, cost or expense incurred by you or others for the loss of use, withdrawal, recall,
16
16   inspection, repair, replacement, adjustment, removal or disposal of “your product”, “your work”
17
17   or “impaired property”. PCA’s alleged damages are excluded under exclusion 2.n.
18
18          61.     Twin City has no duty to defend Lundberg against PCA’s allegations in the King
19
19   County Lawsuit because the allegations therein allege damages because the Lundberg provided
20
20   advice and evaluations regarding the Lundberg Systems and Lundberg Flame Arresters. The
21
21   Primary Policies’ endorsement CG 22 33 04 13 Exclusion – Testing or Consulting Errors and
22
22   Omissions excludes coverage for “property damage” arising out of an error, omission, defect or
23
23   deficiency in any evaluation or advice given by or on behalf of any insured. PCA’s alleged
24
24   damages are excluded under the Exclusion – Testing or Consulting Errors and Omissions.
25
25          62.     Twin City has no duty to defend Lundberg against PCA’s allegations in the King
26
26   County Lawsuit because the Primary Policies’ endorsement CG 22 43 04 13 Exclusion –

                                                                               GORDON & POLSCER, L.L.C.
                                                                    9020 SW Washington Square Rd., Suite 560
     COMPLAINT FOR DECLARATORY JUDGMENT - 19                                              Tigard, OR 97223
                                                                                            (503) 242-2922
              Case 2:20-cv-01623-JCC Document 1 Filed 11/04/20 Page 20 of 21



 1
 1   Engineers, Architects or Surveyors Professional Liability excludes coverage for “property
 2
 2   damage” arising out of the rendering of or failure to render any professional services by you or
 3
 3   any engineer, architect or surveyor who is either employed by you or performing work on your
 4
 4   behalf. PCA’s alleged damages are excluded under the Exclusion – Engineers, Architects or
 5
 5   Surveyors Professional Liability.
 6
 6           63.     Twin City has no duty to defend Lundberg against PCA’s allegations in the King
 7
 7   County Lawsuit under the Excess Policies because the Excess Policies do not provide for a duty
 8
 8   to defend.
 9
 9                                   SECOND CLAIM FOR RELIEF
10
10                     (DECLARATORY JUDGMENT- DUTY TO INDEMNIFY)
11
11           64.     Twin City re-alleges and incorporates by reference all previous paragraphs as if
12
12   fully set forth herein.
13
13           65.     There is an actual, substantial, and justiciable controversy between Twin City and
14
14   Defendants concerning Twin City’s obligations under the Primary Policies and the Excess
15
15   Policies (collectively “Policies”).
16
16           66.     Pursuant to 28 U.S.C. § 2201, Twin City is entitled to a declaration by this Court
17
17   of its rights and duties related to the existence or extent of any indemnity obligation under the
18
18   Policies to Lundberg concerning PCA’s King County Lawsuit.
19
19           67.     Twin City has no duty to indemnify Lundberg under the Policies for any damages
20
20   awarded to PCA by means of PCA’s King County Lawsuit because those damages are not
21
21   covered and/or are excluded under the Policies, as alleged in paragraphs 58 through 65 above.
22
22           68.     As it pertains to the Excess Policies, the Insuring Agreement states that “[w]e will
23
23   pay on behalf of the insured those sums that the insured shall become legally obligated to pay as
24
24   damage which are: (1) Because of any injury or damage for which insurance is afforded by the
25
25   ‘controlling underlying insurance policy’; and (2) Not excluded or modified by the Exclusions,
26
26   Conditions, Definitions, or any other terms of this policy.” Because PCA’s King County

                                                                               GORDON & POLSCER, L.L.C.
                                                                    9020 SW Washington Square Rd., Suite 560
     COMPLAINT FOR DECLARATORY JUDGMENT - 20                                              Tigard, OR 97223
                                                                                            (503) 242-2922
              Case 2:20-cv-01623-JCC Document 1 Filed 11/04/20 Page 21 of 21



 1
 1   Lawsuit’s alleged damages are not covered under the “controlling underlying insurance policy,”
 2
 2   there is no coverage provided under the Excess Policies.
 3
 3          WHEREFORE, Twin City prays for judgment as follows:
 4
 4          1. A declaration that Twin City does not have a duty to defend Lundberg under the
 5
 5              Policies against PCA’s allegations in the King County Lawsuit;
 6
 6          2. A declaration that Twin City does not have a duty to indemnify Lundberg under the
 7
 7              Policies for damages sought in the King County Lawsuit; and
 8
 8          3. For such other relief that the Court deems just and proper.
 9
 9          DATED this 4th day of November, 2020.
10
10                                                 Respectfully submitted,
11
11                                                 GORDON & POLSCER, LLC
12
12
13                                                 By: s/ Brian C. Hickman
13                                                     Brian C. Hickman, WSBA No. 50089
14                                                     9020 SW Washington Square Rd., Suite 560
14                                                     Tigard, OR 97223
15
15                                                  Attorneys for Plaintiff Twin City Fire Insurance
16                                                  Company
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26

                                                                             GORDON & POLSCER, L.L.C.
                                                                  9020 SW Washington Square Rd., Suite 560
     COMPLAINT FOR DECLARATORY JUDGMENT - 21                                            Tigard, OR 97223
                                                                                          (503) 242-2922
